 In the Matter of RALSTON PURINA COMPANY, EMPLOYERand,INTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 6 AND 6-AtA. F. L., PETITIONERCaseNo. 17-RC-465.-Decided September 26, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.Scott, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The Inter-venor, at the hearing, moved to dismiss the petition on the groundsthat no evidence was submitted to show that the Employer's firemendesire to be represented by the Petitioner 1 and that the union sought isinappropriate.For the reasons stated hereinafter, the motion to dis-miss is denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9^(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent the Employer's operating engi-neers and apprentice operating engineers 2 at its plant in Kansas City,.Missouri.The Employer and the Intervenor contend that the em-'we have frequently held that the showingof interest is an administrative matter for-determination by the Boardand not subjectto collateral attack.Matterof StokelyFoods,Inc., 78 N.L. R. B. 842;Matter of O. D. Jennings &Company,68N. L. R. B. 516.2Apprentice operatingengineers are classifiedby the Employeras firemen.86 N. L. R. B., No. 23.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees sought to be represented by the Petitioner should no t be severedfrom the existing unit of production and maintenance employees.3The Employer, a Missouri corporation with its principal place ofbusiness in St. Louis, Missouri, manufactures products for animalconsumption in plants throughout the United States.We are hereconcerned only with the Kansas City, Missouri, plant which manufac-tures feed and feed mixtures.The unit sought by the Petitioner is, in effect, a unit of boiler roomemployees, including four operating engineers and two firemen. Theseemployees maintain their headquarters in the boiler room, located inone of the plant buildings and separated from the remainder of theplant by walls.The engineers are responsible for the efficient opera-tion of the steam generating plant and the maintenance and repairof lines and equipment related thereto.The firemen work under thedirection of and assist the engineers in the performance of their duties.The boiler room operates three daily 8-hour shifts,4 7 days a week.Each engineer works a 5-day week with one engineer on duty on each:shift.The fourth engineer relieves the other three on their days off.The two firemen work the 8 a. m. to 4 p. m. and the 4 p. m. to 12 p. m.:shifts respectively.No fireman is on duty on the 12 p. m. to 8 a. m..shift.Unlike most of the other plant employees, the engineers work8 hours continuously, eating their lunch on the job; they do not par-ticipate in the production work of the Employer's operations, receive-ahigher rate of pay than the other production or maintenance em-ployees, and do not participate in the Employer's plant-wide seniorityplan.5The engineers are licensed as Class A stationary operatingengineers in accordance with the requirements of a city ordinance.A5-year apprenticeship is required to qualify for such a license.Al-though the boiler room employees are under the common supervisionof the maintenance foreman, who also supervises other maintenance.employees, this has led to no appreciable interchange between the two.groups.In opposing the severance of these employees the Employer andthe Intervenor contend that the interests of the boiler room employeesare intimately related to those of the production and maintenance-employees because : (1) most of the steam manufactured in the boilerroom is utilized in processing the Employer's finished products; (2)3The Intervenor, American Federation of Grain Millers, Local Union No. 16, AFL, as a-result of a consent election(Case No. 17-R-595),has represented the employees at thisplant since 1943 in a singleproductionand maintenanceunit whichincluded the employeesherein sought.The most recent contract expired August 1, 1949.48 a. m. to 4 p.m. ; 4 p. m. to 12 p. m. ; and 12 p. m. to 8 a. m.Because of theirskill andqualifications,engineers exerciseseniorityrights amongthemselvesonly.Thisisnot true,however, asto the firemen. In the event of a lay-off,other production and maintenanceemployeescould exercisetheir plantseniority to "bump"-a fireman. RALSTON PURINA COMPANY109some of the boiler room employees do maintenance work throughoutthe plant with other maintenance employees;and (3)maintenanceemployees at times work in the boiler room.We do not agree.While it istrue that the Employer uses steam todry and condition grain, soybeans,and mixed feed,this does not estab-lish such a degree of integration between the production process andthe work of the boiler room employees as to warrant denying separaterepresentation to this group.6As to theinterrelationship betweenboiler room and other employees,the maintenance work of the engi-neers in the plant is mostly in connection with the repair and mainte-nance of equipment and pipe lines connected or related to the genera-tion or conveyance of steam emanating from the boiler room, and itis clear that the boiler room employees spend a substantial portion oftheir time in the boiler room.?When maintenance employees comeinto the boiler room to work it is usually in connection with the pelletgrooving and pipe threading machines which are'installed in the boilerroom for their use.8On these occasions the maintenance employeesconfine their activities to their own work and the engineers performtheir own functions.In view of the foregoing and contrary to the contention of theEmployer and the Intervenor,'we are of the opinion that the em-ployees in the boiler room constitute an identifiable,functionallycoherent group having a community of interest,who are of a type wehave generally held 10 may, if they so desire,constitute a unit appro-priate for the purposes of collective bargaining.6Matter of Western CondensingCompany, 85 N. L. R. B. 981 ;Matter of C. A. Swansonand Sons,81 N. L. R. B. 321. This is to be distinguished from the case in which powerproduced in the boiler room is a component part of the end product,e.g.,Matter of LynnGas and Electrio Company,78 N. L.R. B. 3.TThe engineer on the 8 to 4 shift spends approximately 4 hours a day away from theboiler room;the engineer on the 4 to 12 shift goes into the plant on emergency cases only ;the engineer on the 12 to 8 shift and the two firemen, spend all their time in the boilerroom.8On one occasion sheet metal workers,due to lack of space in the tin shop,used theboiler room in which to erect a "dust collector."The metal used,however, was not fabri-cated in the boiler room.I In their briefs,the Employer and the Intervenor attempt to show a similarity betweenthe unit herein sought and proposed units which we found to be inappropriate inMatter ofColumbia Packing Company,80 N. L.R. B. 211;Matter of Corn Products Refining Company,80 N. L. R. B.362 ; andMatter of The Borden Company,83 N. L. R. B. 765. The facts andcircumstances of the cases cited, however,distinguish them from the present case.Unlikethe unit sought herein, the unit in theColumbia Packingcase included mechanical mainte-nance men in addition to engineers and firemen.In theCorn Productscase, the unitssought overstepped craft and/or departmental lines and the employees sought did notshare common skills.And in theBordencase, a majority of the employees in the proposedunit were general maintenance employees who also frequently performed production work.Cf. alsoMatter of Monsanto Chemical Company,80 N. L. R. B. 1675.11Matter of National Licorice Company,85 N. L. R. B. 140 ;Matter of Dallas-Fort WorthBrewing Company,84 N. L.R. B. 681 ;Matter of Hawley cfHoops,Inc.,83 N.L. R. B. 371 ;Matter of Jacobson Mfg.Co., 82 N. L. R. B. 1404;Matter of Wilson and Co., Inc.,80N. L. R. B. 1466. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilbur Fleming.This employee is a helper assigned to assist the:engineer on the day shift in the maintenance of pipes, traps, andregulators outside the boiler room.He is not licensed as an engineerand does not perform firemen duties. In accordance with the agree-ment of the Petitioner and the Intervenor we shall exclude this em-ployee from the unit.We find that all operating engineers and firemen excluding office,clerical, and production employees, maintenance employees other thanthe engineers and firemen, professional employees, salesmen, guards,and supervisors as defined in the Act, may constitute a unit appro-priate for the purposes of collective bargaining within the meaning.of Section 9 (b) of the Act.However, we shall make no final unit,determination at this time, but shall first ascertain the desires of these,employees as expressed in the election hereinafter directed.If themajority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit represented bythe Petitioner 11If they vote for the Intervenor, they will be takento have indicated their desire to remain part of the larger unit repre-sented by the Intervenor.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secret.ballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was-heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 4, above, who were:employed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporaily laid off, but excluding those employees Who have since quit,or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on-strike who are not entitled to reinstatement, to determine whether theydesire to be represented, for purposes of collecive bargaining, by Inter-national Union of Operating Engineers, Local No. 6 and 6-A, A. F. L.,or by American Federation of Grain Millers, Local Union No. 16,A. F. L., or by neither."The Petitioner is composed of two Locals. Local 6 which admits the operating engi-neers into membership and Local 6-A which admits apprentice engineers. If the Petitioner'wins the election herein directed, both Locals will be certified jointly, and the Employerwill have the right to insist on dealing with them as the joint representative of the single,unit.Matter of LaSalle-Crittenden Press, Inc.,72 N. L. R. B. 1166.